COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


DARIN JUSTUS
                                                                     MEMORANDUM OPINION *
v.     Record No. 2253-11-4                                              PER CURIAM
                                                                         MARCH 6, 2012
FLUOR-LANE, LLC AND
 CONTINENTAL CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (Mark A. Stallings, on brief), for appellees.


       Darin Justus, claimant, appeals the decision of the Workers’ Compensation Commission

finding that he failed to prove a left leg condition was a compensable consequence of a right leg

injury. Claimant argues there being no conflicting evidence presented by Fluor-Lane, LLC, the

commission erred in failing to give weight to his testimony and his medical records that his left

knee pain was the result of the compensable work injury. 1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Justus v. Fluor-Lane, LLC, VWC File

No. VA02000001517 (Oct. 20, 2011). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In response to an inquiry by claimant, claimant’s treating orthopedic surgeon for the
right knee injury wrote that claimant suffered no injury to his left knee. “Determination of
causation is a factual finding.” Amelia Sand Co. v. Ellyson, 43 Va. App. 406, 408, 598 S.E.2d
750, 751 (2004).
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-